                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Justin Earl Robinson,

               Plaintiff,

     v.                                           Case No. 2:18-cv-71

Commissioner of
Social Security,

               Defendant.

                                         ORDER
     Plaintiff Justin Earl Robinson brings this action under 42
U.S.C.    §§    405(g)      for     review   of    the     final    decision       of   the
Commissioner         of   Social    Security      (“Commissioner”)         denying      his
application for disability insurance benefits. In her November 29,
2016, decision, the administrative law judge (“ALJ”) found that
plaintiff      had    severe      impairments      consisting      of    ankylosis      and
degenerative         disc   disease     of   the    lumbar    spine,       intermittent
explosive disorder, and a major depressive disorder.                           PAGEID 56.
The ALJ also found that plaintiff did not have a listed impairment.
PAGEID 56-57.         The ALJ concluded that plaintiff has the residual
functional       capacity      to    perform       light    work,       with    specified
limitations. PAGEID 57-63. After considering the testimony of the
vocational expert, the ALJ concluded that plaintiff was capable of
performing jobs existing in significant numbers in the national
economy, and that he is not disabled.                 PAGEID 64-65.            This matter
is before the court for consideration of plaintiff’s November 9,
2018, objections to the October 26, 2018, report and recommendation
of the magistrate judge, recommending that the decision of the
Commissioner be affirmed.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations   to    which   objection   is   made.”    28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).         Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”         28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”      Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”). Even if supported by substantial evidence,
however, “‘a decision of the Commissioner will not be upheld where
the [Commissioner] fails to follow its own regulations and where
that error prejudices a claimant on the merits or deprives the
claimant of a substantial right.’” Rabbers v. Comm’r of Soc. Sec.,
582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc.
Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
     Plaintiff argues that the magistrate judge erred in concluding
that remand is not warranted due to the failure of the ALJ to
specifically address at step three of the disability analysis
whether plaintiff’s ankylosis satisfied the requirements of Listing


                                   2
14.09C.     Listing 14.09C requires proof of ankylosing spondylitis
or other spondyloarthropathies with:
     1. Ankylosis (fixation) of the dorsolumbar or cervical
     spine as shown by appropriate medically acceptable
     imaging and measured on physical examination at 45" or
     more of flexion from the vertical position (zero
     degrees); or

     2. Ankylosis (fixation) of the dorsolumbar or cervical
     spine as shown by appropriate medically acceptable
     imaging and measured on physical examination at 30" or
     more of flexion (but less than 45") measured from the
     vertical position (zero degrees), and involvement of two
     or more organs/body systems with one of the organs/body
     systems involved to at least a moderate level of
     severity.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, §14.09C.

     At step three of the disability analysis, the ALJ must
determine whether the claimant’s impairment is of a severity
sufficient to meet or medically equal the criteria of an impairment
listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.            If the
impairment is of a severity sufficient to meet or medically equal
the criteria of a listing and meets the duration requirement in 20
C.F.R. §404.1509, then the claimant is disabled.     At step three of
the evaluation process, it is the burden of the claimant to show
that he meets or equals the listed impairment.      Thacker v. Social
Sec. Admin., 93 F. App’x 725, 727-28 (6th Cir. 2004)(citing Buress
v. Sec’y of Health & Human Servs., 835 F.2d 139, 140 (6th Cir.
1987)).
     The    “good   reasons”   requirement   applicable   to   treating
physician opinions does not apply to the step-three analysis.
Forrest v. Comm’r of Soc. Sec., 591 F. App’x 359, 364-65 (6th Cir.
2014).     Rather, the regulations governing the five-step inquiry


                                   3
process only require the ALJ to consider all evidence in the case
record, and, at step three, to consider the medical severity of the
claimant’s impairments.      Id. at 365; see also Bledsoe v. Barnhart,
165 F. App’x 408, 411 (6th Cir. 2006)(ALJ not required to spell out
every consideration that went into the step-three determination).
The Commissioner’s decision may be upheld where the ALJ made
sufficient factual findings elsewhere in his decision to support
the conclusion at step three.       Forrest, 591 F. App’x at 366.
     Although the ALJ did not specifically discuss Listing 14.09C
in her decision, she did discuss medical records relevant to
plaintiff’s ankylosis.       The ALJ noted: 2014 records concerning a
lumbar spine image which revealed multi-level ankylosing with
degenerative changes, and a physical examination in which plaintiff
displayed full strength without evidence of diminished sensation or
reflexes; a July, 2014, examination in which plaintiff showed a
reduced range of motion but a negative straight leg raise with no
evidence of muscle atrophy or decreased sensation; an October,
2014, neuromuscular examination with normal findings; a normal
November, 2014, examination; a December, 2014, treatment record
noting that plaintiff reported cutting a lot of firewood with an
ax; records of an April, 2015, MRI showing changes consistent with
spondyloarthropathy    and    a   physical    exam   in    which    plaintiff
displayed   mild   lateral   instability     but   had    normal   sensation,
strength and coordination; a February, 2016, examination showing
only mild lateral instability and minimally decreased range of
motion, with normal strength and coordination; an April, 2016,
report from plaintiff that he injured his hand while pushing 60-70
pounds of logs out of a truck; a May, 2016, report that plaintiff’s
condition was improved by a medial branch block at the L2-5 levels;

                                     4
and plaintiff’s later reports of activities such as night fishing
and dragging brush down a hill.        PAGEID 59-60.      This analysis
supports the ALJ’s finding that plaintiff’s impairments did not
meet or medically equal the severity of any listed impairment.
PAGEID 57.
       Even if the ALJ’s factual findings fail to support the step-
three determination, any error in that regard is harmless if the
court finds, based on its own review of the record, that plaintiff
has failed to show that his impairments met or medically equaled in
severity the listed impairment.    Forrest, 591 F. App’x at 366. The
Sixth Circuit has held that remand due to the failure to discuss a
listing is only appropriate when the record raises a “substantial
question” over whether a claimant meets a listing.           See Smith-
Johnson v. Comm’r of Soc. Sec., 579 F. App’x 426, 432 (6th Cir.
2014); Sheeks v. Comm’r of Soc. Sec., 544 F. App’x 639, 641-42.
The claimant must do more than point to evidence on which the ALJ
could have based her finding in order to raise a “substantial
question” as to whether he has satisfied a listing.       Sheeks, 544 F.
App’x at 641-42.      Rather, the claimant must point to specific
evidence that demonstrates he reasonably could meet or equal every
requirement of the listing.    Sullivan v. Zebley, 493 U.S. 521, 530
(1990).
       As the magistrate judge correctly noted, PAGEID 991, plaintiff
failed to point to evidence which would satisfy either the degree
of flexion requirement or the requirement of involvement of one or
more   organs/body   systems   specified   in   Listing   14.09C.   The
magistrate judge further observed that after the Commissioner
pointed out this deficiency in the opposition brief, plaintiff did


                                   5
not file a reply brief identifying the required evidence.    PAGEID
991. Plaintiff has likewise failed to point to any specific record
evidence in his objections.     Although plaintiff’s counsel at the
administrative hearing invited the ALJ to consider Listing 14.09C,
counsel acknowledged that the “difficulty here is that nobody has
done measurements with the goniometer or the inclinometer.” PAGEID
191.   The court agrees with the magistrate judge’s conclusion that
plaintiff has not raised a substantial question as to whether his
impairments could meet or equal Listing 14.09C.
       Plaintiff notes that counsel at the hearing stated that “if
we’re unable to resolve this case at Step 5[,] that we do consider,
perhaps, having him sent out for a more thorough exam, with those
measurements of the fixation done.”   PAGEID 191.   Plaintiff argues
that the ALJ erred in failing to further develop the record.
However, an individual claiming disability “bears the ultimate
burden of establishing the existence of a disability.”    Cotton v.
Sullivan, 2 F.3d 692, 695 (6th Cir. 1993).       It was plaintiff’s
burden to prove the severity of his impairments.       See Higgs v.
Bowen, 880 F.2d 860, 863 (6th Cir. 1988).    The ALJ had no special
duty to develop the record because plaintiff was represented by
counsel at the hearing.   Culp v. Comm’r of Soc. Sec., 529 F. App’x
750, 751 (6th Cir. 2013); Norman v. Comm’r of Soc. Sec., 37 F.
App’x 765 (6th Cir. 2002).    The ALJ was not required to assume the
role of counsel and aid plaintiff in developing the record.     See
Smith v. Comm’r of Soc. Sec., 572 F. App’x 363, 367-68 (6th Cir.
2014).
III. Conclusion
       For the reasons stated above, the court concludes that any


                                  6
error due to the ALJ’s failure to specifically discuss Listing
14.09C at step three of the disability analysis was harmless
because plaintiff has failed to demonstrate that the record raises
a substantial question as to whether his impairment met or equaled
the   listing.      The   Commissioner’s    non-disability   finding    is
supported    by   substantial   evidence.    The   court   overrules   the
plaintiff’s objections (Doc. 23), and adopts and affirms the
magistrate judge’s report and recommendation (Doc. 22).                The
decision of the Commissioner is affirmed, and this action is
dismissed.    The clerk is directed to enter final judgment in this
case.
        It is so ordered.


Date: January 31, 2019                 s/James L. Graham
                                James L. Graham
                                United States District Judge




                                    7
